The trial court, in denying plaintiff a divorce, found defendant guilty of conduct which would have constituted extreme cruelty, as charged in plaintiff's bill of complaint, had it not been provoked by plaintiff, but found plaintiff guilty of such provocation. Plaintiff's brief takes the position that "the case on appeal to a very large extent involves *Page 50 
the sole question as to whether or not such conduct (defendant's) was provoked or justified."
Supporting the court's finding of extreme cruelty on the part of defendant are proofs showing her to have been guilty of emotional outbursts, tantrums, profanity, suicidal attempts, carping about plaintiff's absences from home at night when, as he claimed, his duties as an aviation cadet required such absences, and of charging plaintiff, in the presence of others, of infidelity. There are also proofs that plaintiff provoked such conduct, during the later stages of defendant's pregnancy, by untruthfulness, profanity, obscene language, unnecessary absences from home, associations with other women, and by telling defendant that he did not love her and that she was "too ignorant to talk to." Without further recounting the testimony in that regard, suffice it to say that a careful examination of the record convinces us of the correctness of the trial court's finding of provocation by plaintiff.
In the court's opinion appears the following:
"I realize that perhaps these people are permanently separated. Perhaps they will never become reconciled. I realize that perhaps practically it might be just as well to grant him a divorce, but the court has no right to do that. The court may not take that view of it. Divorces are not granted in Michigan on the grounds of public policy and merely to suit the convenience of one or both parties."
This provokes in plaintiff's brief the following statement.
"In view of the statement in the findings of the trial court that the appellant had established certain things and satisfied the court that the conduct on the part of the appellee amounted to extreme cruelty, we believe that had he had the correct view of the law he would have granted the appellant an *Page 51 
absolute divorce. We make this statement because he was reluctant to grant that decree because he was of the opinion that `divorces are not granted in Michigan on grounds of public policy.'"
There follows a discussion of a long line of decisions of this Court, beginning with the early case of Burlage v. Burlage,65 Mich. 624, and ending with the recent case of Ratcliffe v.Ratcliffe, 308 Mich. 488, in which it was a question whether divorce should be from bed and board or absolute. From these cases plaintiff develops the proposition that, when a case is made out for permanent separation, public policy may be considered and an absolute divorce granted even though only a limited divorce or from bed and board was asked. But these cases are no authority for the proposition that a divorce may be granted, as a matter of public policy, in situations in which no case is made out for permanent separation. Under such circumstances this Court has consistently held that divorce may not be granted on the ground of public policy. Cowdrey v.Cowdrey, 211 Mich. 305; Hatfield v. Hatfield, 213 Mich. 368;  VanderLaan v. VanderLaan, 228 Mich. 52.
As stated in Roxborough v. Roxborough, 269 Mich. 569, 573:
"Plaintiff ought not to have relief because of defendant's misconduct if that misconduct was induced by his actions."
Defendant's cruelty toward plaintiff having been provoked by plaintiff, dismissal of his bill of complaint and denial of divorce was proper.
Affirmed, with costs to defendant.
CARR, C.J., and SHARPE, REID, and NORTH, JJ., concurred with DETHMERS, J. BUTZEL, BUSHNELL, and BOYLES, JJ., concur in the result. *Page 52